Case 2:20-cv-00004-JRG Document 97-4 Filed 06/10/20 Page 1 of 6 PageID #: 1018




                        EXHIBIT C
     2:16-cv-01096-JRG Document 97-4
Case 2:20-cv-00004-JRG          94-2 Filed 06/10/20
                                           09/26/17 Page 2 of 6 PageID #: 1019
                                                                          1052
     2:16-cv-01096-JRG Document 97-4
Case 2:20-cv-00004-JRG          94-2 Filed 06/10/20
                                           09/26/17 Page 3 of 6 PageID #: 1020
                                                                          1053
     2:16-cv-01096-JRG Document 97-4
Case 2:20-cv-00004-JRG          94-2 Filed 06/10/20
                                           09/26/17 Page 4 of 6 PageID #: 1021
                                                                          1054
     2:16-cv-01096-JRG Document 97-4
Case 2:20-cv-00004-JRG          94-2 Filed 06/10/20
                                           09/26/17 Page 5 of 6 PageID #: 1022
                                                                          1055
     2:16-cv-01096-JRG Document 97-4
Case 2:20-cv-00004-JRG          94-2 Filed 06/10/20
                                           09/26/17 Page 6 of 6 PageID #: 1023
                                                                          1056
